Per Curiam,
Vigilance on the part of all officers intrusted with the disbursement or oversight of public moneys cannot be commended too highly. It is better to err on the side of safety than on that of carelessness or extravagance. In this case we think the controller has carried official vigilance beyond the limits of his official authority.
The writ of mandamus was properly issued, and the action of the court below is fully vindicated by the opinion of the learned judge who directed the writ.
The order is now affirmed.